FILED
                             NOT FOR PUBLICATION                            SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID ALBERTO ARGUELLO-                          No. 08-74812
MARQUEZ,
                                                 Agency No. A029-204-210
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       David Alberto Arguello-Marquez, a native and citizen of Nicaragua,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying his motion to reopen removal proceedings. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to open,

and review de novo claims of due process violations due to ineffective assistance

of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We

review de novo the legal question of whether a petitioner is a national of the United

States. Perdomo-Padilla v. Ashcroft, 333 F.3d 964, 966 (9th Cir. 2003). We deny

in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Arguello-Marquez’s motion

to reopen because he failed to establish that his former counsel’s representation

resulted in prejudice. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.

2003) (to prevail on an ineffective assistance of counsel claim, a petitioner must

demonstrate that counsel’s conduct may have affected the outcome of the

proceedings).

      Arguello-Marquez’s contention that he is a United States national by virtue

of his registration for the Selective Service is foreclosed by Perdomo-Padilla, 333

F.3d at 969 (holding that “one may become a ‘national of the United States’ only

through birth or by completing the process of becoming a naturalized citizen”).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceedings under 8 C.F.R. § 1003.2(a). See Ekimian v.

INS, 303 F.3d 1153, 1159 (9th Cir. 2002).


                                           2                                    08-74812
      To the extent that Arguello-Marquez challenges the BIA’s March 27, 2008,

order dismissing his underlying appeal, we lack jurisdiction because the petition

for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS,

315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   08-74812